Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.

4.	Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (WO 2019033350 A1).
	Regarding claim 1, Li (e.g., Figs. 2-5 and 9-11) discloses a fingerprint sensor, comprising: 
a light sensing layer (photo sensing layer 200) comprising a photo-sensing element (photo-sensing element 22) configured to flow a sensing current according to incident light (photo-sensing element 22 comprising a photodiode, which generates a photocurrent in response to incident light); and 
a collimator layer (light collimator 28) on the light sensing layer (photo sensing layer 200), the collimator layer (light collimator 28; Figs. 4 and 5 are reproduced below for references) comprising: 

    PNG
    media_image1.png
    477
    1473
    media_image1.png
    Greyscale

a first light blocking layer having a plurality of first holes (light shielding layer 281a-1 having a plurality of holes; or light shielding layer 283-1 having a plurality of holes); 
a first light transmitting layer (light transmitting layer 281b-1, or light transmitting layer 284 -1) on the first light blocking layer (light shielding layer 281a-1, light shielding layer 283-1); and 
a second light blocking layer (light shielding layer 281a-2, or light shielding layer 283-2) on the first light transmitting layer (light transmitting layer 281b-1, or light transmitting layer 284 -1), and having a plurality of second holes (light shielding layer 281a-2 having a plurality of holes; or light shielding layer 283-2 having a plurality of holes) overlapping with the plurality of first holes (e.g., Figs. 4 and 5).
Regarding claim 2, Li (e.g., Figs. 2-5 and 9-11) discloses the fingerprint sensor of claim 1, wherein the first light transmitting layer (e.g., Fig. 5; light transmitting layer 284 -1) fills the plurality of first holes (holes formed in the light shielding layer 283-1), and covers the first light blocking layer (light shielding layer 283-1).

Regarding claim 3, Li (e.g., Figs. 2-5 and 9-11) discloses the fingerprint sensor of claim 1, wherein the first light blocking layer has a single-layer structure or a multi-layered structure (light shielding layer 281a-1 or light shielding layer 283-1 has a single-layer structure).

Regarding claim 4, Li (e.g., Figs. 2-5 and 9-11) discloses the fingerprint sensor of claim 3, wherein the first light blocking layer has the single-layer structure, and comprises a black matrix or amorphous carbon (light shielding layer 281a-1 or light shielding layer 283-1 has a single-layer structure, comprising a black matrix; page 6, line 31 and page 7, line 9).

Regarding claim 14, Li (e.g., Figs. 2-5 and 9-11) discloses a fingerprint sensor, comprising: 
a light sensing layer (photo sensing layer 200) comprising a photo-sensing element (photo-sensing element 22) configured to flow a sensing current according to incident light (photo-sensing element 22 comprising a photodiode, which generates a photocurrent in response to incident light); and 
a collimator layer (light collimator 28) on the light sensing layer (photo sensing layer 200), the collimator layer (light collimator 28; Figs. 4 and 5 are reproduced below for references) comprising: 

    PNG
    media_image2.png
    493
    1432
    media_image2.png
    Greyscale

a first light blocking layer having a plurality of first holes (light shielding layer 281a-1 having a plurality of holes; or light shielding layer 283-1 having a plurality of holes); 
a first light transmitting layer (light transmitting layer 281b-1, or light transmitting layer 284 -1) on the first light blocking layer (light shielding layer 281a-1, light shielding layer 283-1); 
a second light blocking layer (light shielding layer 281a-2, or light shielding layer 283-2) on the first light transmitting layer (light transmitting layer 281b-1, or light transmitting layer 284 -1), and having a plurality of second holes (light shielding layer 281a-2 having a plurality of holes; or light shielding layer 283-2 having a plurality of holes) overlapping with the plurality of first holes (e.g., Figs. 4 and 5); 
a second light transmitting layer (light transmitting layer 281b-2, or light transmitting layer 284 -2) on the second light blocking layer (light shielding layer 281a-2, or light shielding layer 283-2); and 
a third light blocking layer (light shielding layer 281a-3, or light shielding layer 283-3) on the second light transmitting layer (light transmitting layer 281b-2, or light transmitting layer 284 -2), and having a plurality of third holes (light shielding layer 281a-3 having a plurality of holes; or light shielding layer 283-3 having a plurality of holes) overlapping with the plurality of second holes (e.g., Figs. 4 and 5).

Regarding claim 15, Li (e.g., Figs. 2-5 and 9-11) discloses the fingerprint sensor of claim 14, wherein the first light transmitting layer (e.g., Fig. 5; light transmitting layer 284 -1) fills the plurality of first holes (holes formed in the light shielding layer 283-1), and is located on the first light blocking layer (light shielding layer 283-1), and wherein the second light transmitting layer (e.g., Fig. 5; light transmitting layer 284 -2) fills the plurality of second holes (holes formed in the light shielding layer 283-2), and is located on the second light blocking layer (light shielding layer 283-2).

Regarding claim 16, Li (e.g., Figs. 2-5 and 9-11) discloses the fingerprint sensor of claim 14, wherein the first light blocking layer has a single-layer structure, and comprises a black matrix or amorphous carbon (light shielding layer 281a-1 or light shielding layer 283-1 has a single-layer structure, comprising a black matrix; page 6, line 31 and page 7, line 9).
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 9-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20200301187 A1).
Regarding claim 1, Lin (e.g., Figs. 1 and 3-9) discloses a fingerprint sensor, comprising: 
a light sensing layer (photo sensor layer 110) comprising a photo-sensing element (photo-sensing element 112) configured to flow a sensing current according to incident light ([0048]; photo sensor 110 is a CCD or COMS sensor. CCD or CMOS sensor comprises photo sensing elements that convert a received light signal into an electrical current signal); and 
a collimator layer (light collimator 120) on the light sensing layer (photo sensor layer 110), the collimator layer (light collimator 120) comprising:
a first light blocking layer having a plurality of first holes (light shielding layer 124-1 having a plurality of holes); 
a first light transmitting layer (light transmitting layer 122) on the first light blocking layer (light shielding layer 124-1); and 
a second light blocking layer (light shielding layer 124-2) on the first light transmitting layer (light transmitting layer 122), and having a plurality of second holes (light shielding layer 124-2 having a plurality of holes) overlapping with the plurality of first holes (holes formed in the light shielding layer 124-1).

Regarding claim 2, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 1, wherein the first light transmitting layer (light transmitting layer 122) fills the plurality of first holes (holes formed in the light shielding layer 124-1), and covers the first light blocking layer (light shielding layer 124-1).

Regarding claim 3, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 1, wherein the first light blocking layer has a single-layer structure or a multi-layered structure (Figs. 7-8 show examples of the light shielding layer 124-1 having a single-layer structure, Figs. 1, 3-6, and 9 show examples of the light shielding layer 124-1 having a multi-layered structure).

Regarding claim 4, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 3, wherein the first light blocking layer has the single-layer structure (Figs. 7-8 show examples of the light shielding layer 124-1 having a single-layer structure), and comprises a black matrix or amorphous carbon ([0059] and [0070]).



    PNG
    media_image3.png
    575
    1095
    media_image3.png
    Greyscale

Regarding claim 9, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 1, wherein each of the first light blocking layer and the second light blocking layer comprises a metal (take Fig. 1 as an example, which is reproduced for reference; 1st light blocking layer 124r-1 and 2nd light blocking layer 124r-2, each is formed of a metal reflective layer; [0050]).

Regarding claim 10, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 9, further comprising: a first antireflection layer (light absorption layer 124a-1 has a low reflectivity and acts as an antireflection layer) between the first light blocking layer (1st light blocking layer 124r-1) and the first light transmitting layer (light transmitting layer 122).

Regarding claim 11, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 10, wherein the first antireflection layer (light absorption layer 124a-11 has a low reflectivity and acts as an antireflection layer) contacts at least one of an upper surface or a side surface of the first light blocking layer (1st light blocking layer 124r-1).

    PNG
    media_image4.png
    620
    1089
    media_image4.png
    Greyscale

Regarding claim 14, Lin (e.g., Figs. 1 and 3-9) discloses a fingerprint sensor, comprising: 
a light sensing layer (photo sensor layer 110) comprising a photo-sensing element (photo-sensing element 112) configured to flow a sensing current according to incident light ([0048]; photo sensor 110 is a CCD or COMS sensor. CCD or CMOS sensor comprises photo sensing elements that convert a received light signal into an electrical current signal); and 
a collimator layer (light collimator 120) on the light sensing layer (photo sensor layer 110), the collimator layer (light collimator 120) comprising:
a first light blocking layer having a plurality of first holes (light shielding layer 124-1 having a plurality of holes); 
a first light transmitting layer (1st light transmitting layer 122) on the first light blocking layer (light shielding layer 124-1); 
a second light blocking layer (light shielding layer 124-2) on the first light transmitting layer (1st light transmitting layer 122), and having a plurality of second holes (light shielding layer 124-2 having a plurality of holes) overlapping with the plurality of first holes (holes formed in the light shielding layer 124-1); 
a second light transmitting layer (2nd light transmitting layer 122)  on the second light blocking layer (light shielding layer 124-2); and 
a third light blocking layer (light shielding layer 124-3) on the second light transmitting layer (2nd light transmitting layer 122), and having a plurality of third holes (light shielding layer 124-3 having a plurality of holes) overlapping with the plurality of second holes (holes formed in the light shielding layer 124-2).

Regarding claim 15, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 14, wherein the first light transmitting layer (1st light transmitting layer 122) fills the plurality of first holes (holes formed in the light shielding layer 124-1), and is located on the first light blocking layer (light shielding layer 124-1), and wherein the second light transmitting layer (2nd light transmitting layer 122) fills the plurality of second holes (holes formed in the light shielding layer 124-2), and is located on the second light blocking layer (light shielding layer 124-2).

Regarding claim 16, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 14, wherein the first light blocking layer has a single-layer structure (Figs. 7-8 show examples of the light shielding layer 124-1 having a single-layer structure), and comprises a black matrix or amorphous carbon ([0059] and [0070]).

7.	Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 20190050621 A1).
	Regarding claim 19, Xu (e.g., Figs. 3, 6-8 and 10-21) discloses a display device, comprising: 
a display panel configured to display an image (OLED display panel including OLED elements, each OLED element comprising an anode 14, a cathode 16, and a light emitting structure 15); and 
a fingerprint sensor on a surface of the display panel, and configured to sense light passed through the display panel (Figs. 6-8 and 10-21 show under-screen fingerprint sensors), wherein the fingerprint sensor comprises: 
a light sensing layer comprising a photo-sensing element configured to flow a sensing current according to incident light (Fig. 3 and [0072]-[0076]; light sensing layer includes photo-sensing element 3, which comprises a photodiode to generate a photocurrent in response to incident light); and 
a collimator layer on the light sensing layer, and wherein the collimator layer comprises (take Figs. 20-21 as examples, a collimator comprises): 
a first light blocking layer (light shielding layer 202) having a plurality of first holes (openings 2001); 
a first light transmitting layer (light transmitting substrate 11) on the first light blocking layer (light shielding layer 202); and 
a second light blocking layer (light shielding layer 203) on the first light transmitting layer (light transmitting substrate 11), and having a plurality of second holes (openings 2002) overlapping with the plurality of first holes (openings 2001).

8.	Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du (US 20180005007 A1).
	Regarding claim 19, Du (e.g., Figs. 7-8, 22, and 24) discloses a display device, comprising: 
a display panel configured to display an image (OLED display panel including pixels 134); and 
a fingerprint sensor on a surface of the display panel, and configured to sense light passed through the display panel (Figs. 22 and 24 show under-screen fingerprint sensor), wherein the fingerprint sensor comprises: 
a light sensing layer comprising a photo-sensing element configured to flow a sensing current according to incident light (light sensing layer 2 includes photo-sensing element as shown in Figs. 7-8, which comprises a photodiode to generate a photocurrent in response to incident light); and 
a collimator layer on the light sensing layer, and wherein the collimator layer comprises (e.g., Fig. 24; collimator): 
a first light blocking layer (light shielding layer 302) having a plurality of first holes (1st openings 32); 
a first light transmitting layer (light transmitting substrate 10) on the first light blocking layer (light shielding layer 302); and 
a second light blocking layer (light shielding layer 301) on the first light transmitting layer (light transmitting substrate 10), and having a plurality of second holes (2nd openings 32) overlapping with the plurality of first holes (1st openings 2001).

Regarding claim 20, Du (e.g., Figs. 7-8, 22, and 24) discloses the display device of claim 19, wherein the photo-sensing element (e.g., Figs. 7-8; photo-sensing element D) comprises: a first sensing electrode; a sensing semiconductor layer on the first sensing electrode, and comprising an N-type semiconductor layer, an I-type semiconductor layer, and a P-type semiconductor layer; and a second sensing electrode on the sensing semiconductor layer (e.g., Figs. 7-8 and [0116]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20200301187 A1) in view of Li (WO 2019033350 A1).
Regarding claim 5, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 4, wherein the first light blocking layer has the multi-layer structure (Figs. 1, 3-6, and 9 show examples of the light shielding layer 124-1 having a multi-layered structure), Lin  (Figs. 1, 3-6, and 9) discloses the light shielding layer 124-1 comprises a metal light reflective layer 124r-1 and a light absorption layer 124a-1 that are stacked on one another ([0050]), but does not disclose the light absorption layer 124a-1 is formed by metal oxide. However, Li (e.g., Figs. 2-5 and 9-11) discloses a fingerprint sensor, wherein the light absorption layer (e.g., light shielding layer 281a or 283) is formed by metal oxide (page 6, line 30-page 7, line 2, and page 7, lines 6-11; metal oxide). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Li to form the multi-layered light shielding structure of Lin to comprise a metal layer and a metal oxide layer that are stacked on one another. The combination/motivation would be to provide a multi-layered light shielding structure to effectively block the unwanted light signal by light reflection and absorption.

Regarding claim 18, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 14, wherein the first light blocking layer has a multi-layered structure (Figs. 1, 3-6, and 9 show examples of the light shielding layer 124-1 having a multi-layered structure), Lin  (Figs. 1, 3-6, and 9) discloses the light shielding layer 124-1 comprises a metal light reflective layer 124r-1 and a light absorption layer 124a-1 that are stacked on one another ([0050]), but does not disclose the light absorption layer 124a-1 is formed by metal oxide. However, Li (e.g., Figs. 2-5 and 9-11) discloses a fingerprint sensor, wherein the light absorption layer (e.g., light shielding layer 281a or 283) is formed by metal oxide (page 6, line 30-page 7, line 2, and page 7, lines 6-11; metal oxide). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Li to form the multi-layered light shielding structure of Lin to comprise a metal layer and a metal oxide layer that are stacked on one another. The combination/motivation would be to provide a multi-layered light shielding structure to effectively block the unwanted light signal by light reflection and absorption. In claim 18, the limitation “or a plurality of oxide layers having different refractive indices from one another that are alternately stacked with each other” is an alternative limitation, it is interpreted as optional and is not treated on the merits. In addition, the cited reference Fumihiro (page 17, paragraph 2) discloses the above features. See rejections of claims 6-7 below.

11.	Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20200301187 A1) in view of Fumihiro (WO 2004016058 A1).
Regarding claim 6, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 3, wherein the first light blocking layer has the multi-layer structure (Figs. 1, 3-6, and 9 show examples of the light shielding layer 124-1 having a multi-layered structure), but does not disclose the multi-layer structure comprises a plurality of oxide layers having different refractive indices from one another that are alternately stacked with each other. However, Fumihiro discloses a light blocking layer has the multi-layer structure, and comprises a plurality of oxide layers having different refractive indices from one another that are alternately stacked with each other (page 17, paragraph 2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fumihiro to modify or substitute the multi-layer light shielding structure of Lin because the light blocking structure as taught by Fumihiro is well known in the art and is commercially available. The combination/motivation would be to provide an alternative design choice of a light shielding structure to block the unwanted light signal and reduce product cost.

Regarding claim 7, Lin in view of Fumihiro discloses the fingerprint sensor of claim 3, Fumihiro discloses wherein the plurality of oxide layers have a stacked structure of silicon oxide and silicon nitride, or a stacked structure of silicon oxide and titanium oxide (page 17, paragraph 2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fumihiro to modify or substitute the multi-layer light shielding structure of Lin for the same reason above.

12.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20200301187 A1) in view of Atsushi (WO 2013061990 A1).
Regarding claim 8, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 1, but does not disclose wherein the first light blocking layer comprises a moth eye structure on at least one surface thereof. However, Atsushi discloses an optical sensing device (e.g., Fig. 16A; optical sensing device 50), comprising an optical sensor 51 and a first light blocking layer 22, wherein the first light blocking layer (light shielding layer 22) comprises a moth eye structure (moth eye structure 22) on at least one surface thereof. Since Lin  (Figs. 1, 3-6, and 9) discloses the first light blocking layer 124-1 comprises a light reflective layer 124r-1 and a light absorption layer 124a-1, the  light absorption layer 124a-1 has a low reflectivity and therefore acts as an anti-reflection layer. In optics, it is well known that a moth-eye structure has an excellent anti-reflection effect, which is also disclosed by Atsushi. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Atsushi to modify the light shielding structure of Lin. The combination/motivation would be to provide an alternative design choice of a multi-layered light shielding structure to effectively block the unwanted light signal.

Regarding claim 17, Lin (e.g., Figs. 1 and 3-9) discloses the fingerprint sensor of claim 14, wherein the first light blocking layer has a single-layer structure, but does not disclose a moth eye structure on at least one surface thereof. However, as described above, Atsushi discloses an optical sensing device (e.g., Fig. 16A; optical sensing device 50), comprising an optical sensor 51 and a first light blocking layer 22, wherein the first light blocking layer (light shielding layer 22) comprises a moth eye structure (moth eye structure 22) on at least one surface thereof. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Atsushi to modify the light shielding structure of Lin. The combination/motivation would be to provide an alternative design choice of a light shielding structure to effectively block the unwanted light signal.

13.	Claims 12-13 are rejected under 35 U.S.C. 103 as unpatentable over Lin (US 20200301187 A1; e.g., Fig. 1) in view of Lin (US 20200301187 A1; Fig. 6).
Regarding claim 12, Lin (e.g., Fig. 1) discloses the fingerprint sensor of claim 10, further comprising: a second antireflection layer (light absorption layer 124a-2 has a low reflectivity and acts as an antireflection layer) on the second light blocking layer (2nd light blocking layer 124r-2), but does not disclose the second antireflection layer between the first light transmitting layer and the second light blocking layer. However, Lin (e.g., Figs. 1-18) discloses different laminated light shielding structures. As an example, Lin (e.g., Fig. 6 and [0063]) discloses a light shielding structure, wherein the second antireflection layer (light absorption layer 124a-2) between the first light transmitting layer (light transmitting layer 122) and the second light blocking layer (2nd light blocking layer 124r-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lin’s Fig. 6 to the light shielding structure of Lin’s Fig. 1 for rearrangement of the second antireflection layer (124a-2) and the second light blocking layer (124r-2). It has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device involves only routine skill in the art.

Regarding claim 13, Lin (e.g., Fig. 1) in view of Lin (e.g., Fig. 6) discloses the fingerprint sensor of claim 12, Lin (e.g., Fig. 6) discloses wherein the second antireflection layer (light absorption layer 124a-2) contacts a lower surface of the second light blocking layer (2nd light blocking layer 124r-2) and the first light transmitting layer (light transmitting layer 122). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lin’s Fig. 6 to the light shielding structure of Lin’s Fig. 1 for the same reason above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691